Citation Nr: 1435400	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a superficial, linear scar of the anterior trunk/chest.

2.  Entitlement an initial compensable rating for a chest scar of the anterior trunk as a residual of cylindroma.

3.  Entitlement to an initial rating higher than 30 percent for painful/unstable scars of the anterior trunk/chest and left and right feet.

4.  Entitlement to an initial rating higher than 80 percent for multiple scars of the head and scalp as residuals of cylindroma.

5.  Entitlement to a total rating based upon individual employability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for residuals of a chemical burn of the left foot, scar residuals of cylindroma, and cylindroma claimed as lesions and skin tumors, each assigned an initial noncompensable disability evaluation, effective December 8, 2008.  The Veteran perfected an appeal as to the ratings assigned for his cylindroma scar residuals and cylindroma claimed as lesions and skin tumors.

An October 2011 rating decision denied service connection for a chemical burn of the right foot.  The Veteran submitted a timely notice of disagreement as to this determination.

In a November 2013 rating decision, the RO, in pertinent part, granted service connection for painful/unstable scars of the anterior trunk/chest and left and right feet, that was assigned an initial 30 percent disability rating, effective December 8, 2008.  Service connection for a superficial, linear scar of the anterior trunk/chest was granted and assigned an initial noncompensable disability evaluation, effective December 8, 2008.  The RO assigned an 80 percent disability evaluation for multiple scars of the head and scalp, as residuals of cylindroma, effective December 8, 2008.  Service connection for residuals of a chemical burn of the right foot, with a superficial and nonlinear scar was granted.  The initial compensable evaluation of a scar of the chest, anterior trunk, as a residual of cylindroma, was continued.

Entitlement to TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of employability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of scar disability and is presumed to be seeking the maximum rating for his scar disability.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability during the pendency of his appeal.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Superficial, Linear, and Cylindroma Residual, Chest Scars

The Board is unable to identify the superficial, linear scar, and cylindroma residual scar, of the anterior trunk/chest, discussed in the November 2013 supplemental statement of the case (SSOC).  They are described as scars # 4 (2.3 square inches (15.0 square centimeters (cm))) and #3 (0.6 square inches (4.0 square cm), respectively.  The AOJ's discussion does not correspond to the medical findings in the June 2013 VA examination report.

The June 2013 report notes that the Veteran's anterior trunk is affected with a painful right pectoral scar, but does not discuss a linear scar on the anterior trunk.  Details of scars of the head, face, or neck include scar #4 of the right anteriomedial scalp that is 2 x 0.3 cms.  A chest scar #3 that measures 0.6 inches (4.0 cm) is not mentioned.  The AOJ should provide clarification of the precise size and location of the superficial, linear scar, and cylindroma residual scar, of the anterior trunk/chest, assigned noncompensable disability evaluations on appeal, and identify corresponding medical findings.

Extra Schedular Evaluations

The Veteran is currently in receipt of a 30 percent disability rating for painful unstable scars of the anterior chest and left and right feet, and an 80 percent disability evaluation for multiple scars residuals of cylindroma, to the head and scalp, that are the maximum schedular evaluations available under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7800 (2013), respectively.  To establish entitlement to an increase, the evidence must show it is warranted under alternate criteria, or on an extra-schedular basis.

Under § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

On remand, a VA medical opinion should be obtained to identify all anterior trunk/chest scar and head and scalp cylindroma scar symptoms over the course of the appeal period, to include the effects of these disabilities on the Veteran's ordinary life and occupation.

Following determination of the Veteran's employment status, and upon conclusion of the remaining Remand directives, consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the VA Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service, for consideration of the assignment of extra-schedular disability ratings.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996).

TDIU

TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. at 447.  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  In a September 2008 signed statement, the Veteran requested service connection for scar residuals and pension benefits because he became physically limited from his past line of work, although a September 2009 VA examiner noted that the Veteran retired as a truck driver due to back problems.  Nevertheless, TDIU is an element of the claim for an increased rating for the service-connected psychiatric disability under Rice. 

Other Considerations

Neither the May 2011 statement of the case nor the November 2013 SSOC contain the criteria applicable to rating skin disabilities under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2013), effective on and after October 23, 2008.  The Veteran should be provided with this information on remand.
 
Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Birmingham, Montgomery/Tuskegee, and Tuscaloosa, dated since March 2014, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete an application for a TDIU.

2. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Birmingham, Montgomery/Tuskegee, and  Tuscaloosa, dated since March 2014, and from any additional VA and non-VA medical provider identified from him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completion of the development requested above, refer the Veteran's claims file and a copy of this remand to a VA physician (preferably a dermatologist or plastic surgeon) and request that he/she identify all symptoms associated with scars of the Veteran's anterior trunk/chest, and left and right feet, and head and scalp cylindroma scar residuals, over the course of the appeal period, to include the effects of this disability on his ordinary life and occupation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  A clinical evaluation should be scheduled if deemed warranted by the examiner.

a. The examiner should describe all symptoms caused by the Veteran's service-connected scars of the anterior trunk/chest and left and right feet and head and scalp cylindroma scar residuals, as well as the severity of each symptom, over the course of the appeal period (since December 8, 2008). 

b. The examiner should provide a full description of the effects the disability has had on the Veteran's ordinary activities over the course of the appeal period.  The examiner should also fully describe the impact the disabilities have had on the Veteran's economic adaptability over the course of the appeal period.

c. The examiner address whether the service-connected disabilities in combination would prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

d. The opinion provider should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

e. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Then, refer the Veteran's case to VA's Director of Compensation & Pension for consideration of entitlement to an extra-schedular rating for painful/unstable scars of the anterior trunk/chest, and left and right feet, and multiple scars of the head and scalp as residuals of cylindroma, under 38 C.F.R. § 321(b)(1).  

5. If any benefit on appeal remains denied, the AOJ should issue a SSOC (including consideration of the TDIU issue, if that benefit has been denied) and that includes the rating criteria for skin disabilities found at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805, and a clarification of the size and location of the superficial, linear scar, and cylindroma scar residual, of the anterior trunk/chest, with corresponding medical findings.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Under 38  U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



